Citation Nr: 1506265	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-23 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1963 to September 1965.  He has been awarded a Combat Infantryman Badge among his awards and decorations.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a January 2011 rating decision issued by the Regional Office (RO) in Chicago, Illinois.

In July 2014, the Veteran testified at a Videoconference hearing before the undersigned.  A transcript of the hearing is of record.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System paperless claims files associated with the appeal.  A review of the documents in Virtual VA reveals the July 2014 hearing transcript.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.  


FINDING OF FACT

The evidence is at least evenly balanced as to whether tinnitus is related to in-service noise exposure.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(d) (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As the Board is, however, granting the only claim being decided herein, i.e., entitlement to service connection for tinnitus, further discussion of the VCAA is unnecessary. Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In this case, the Veteran was diagnosed with tinnitus years after service.  He claims, however, that tinnitus is related to in-service acoustic trauma.  The appellant's service records show that he served in combat.  This fact is significant because it allows the Veteran, as a combat veteran, to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred. Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012); 38 U.S.C.A. § 1154(b).  

The Board accepts the Veteran's testimony that he suffered acoustic trauma and ringing in the ears in service.  Moreover, the fact that the claimed cause of the Veteran's tinnitus, i.e., acoustic trauma from constant artillery fire, howitzers and related noise, is therefore established by his testimony, does not prevent him from also invoking the presumption under 38 U.S.C.A. § 1154(b) in order to show that he incurred the disability itself while in service. Reeves, 682 F.3d at 999.

At an October 2010 VA audiology examination, the examiner found it less likely than not that his tinnitus was related to service because of the lack of evidence in the claims file and the lack of proximity between the dates of service and the date of the examination.  Although the examiner noted the Veteran's history of in-service noise exposure and his contention that it began in service and continued after service, the examiner did not address this in his rationale.  Such an omission undermines the examiner's reasoning.

The Veteran is competent to report ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As his statements have been internally consistent, the Board finds the appellant's testimony credible.  Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  That this combat Veteran's assertions are unaccompanied by contemporaneous medical evidence does not undermine his credibility.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Weighing the examiner's negative nexus opinion against the Veteran's competent and credible testimony that he incurred tinnitus during combat, the evidence is at least evenly balanced as to whether this disability is related to service.  As VA law requires that the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b).  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").



ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


